NOT PRECEDENTIAL

                     UNITED STATES COURT OF APPEALS
                          FOR THE THIRD CIRCUIT
                               _____________

                                    No. 18-3084
                                   _____________

       In re Nuverra Environmental Solutions, Inc., a/k/a Heckmann Corporation
                           a/k/a Rough Rider Escrow, Inc., et al.,
                                                      Debtor

                                   David Hargreaves,
                                                   Appellant
                                   _____________

                   On Appeal from the United States District Court
                             for the District of Delaware
                              (D.C. No. 1:17-cv-01024)
                     District Judge: Hon. Richard G. Andrews
                                  _______________

                                      Argued
                                  November 17, 2020

            Before: JORDAN, KRAUSE, and RESTREPO, Circuit Judges

                                (Filed: January 6, 2021)
                                   _______________

James H. Millar
Clay J. Pierce [ARGUED]
Faegre Drinker Biddle & Reath
1177 Avenue of the Americas
41st Floor
New York, NY 10036
       Counsel for Appellant
Jamie L. Chapman
Kenneth J. Enos
Pauline K. Morgan
Young Conaway Stargatt & Taylor
1000 North King Street
Wilmington, DE 19801

Sara Coelho
Fredric Sosnick [ARGUED]
Shearman & Sterling
599 Lexington Avenue
New York, NY 10022
      Counsel for Appellees
                                     _______________

                                        OPINION ∗
                                     _______________

JORDAN, Circuit Judge.

       David Hargreaves objected to the reorganization plan for Nuverra Environmental

Solutions, Inc. and its affiliated reorganized debtors (collectively, the “Reorganized

Debtors” or, prior to the effective date of their plan of reorganization, the “Debtors”),

arguing that there was unfair discrimination between classes of creditors, but the District

Court rejected his arguments when he appealed to that Court. He now appeals to us. We

conclude that the District Court correctly determined that Hargreaves’s appeal is

equitably moot. The relief he seeks, a personal payout, is disallowed by the Bankruptcy

Code, and any other form of relief would require unwinding the confirmed plan.




       ∗
        This disposition is not an opinion of the full court and, pursuant to I.O.P. 5.7,
does not constitute binding precedent.

                                              2
I.     BACKGROUND

       This dispute arises out of the Debtors’ reorganization plan (the “Plan”) under

Chapter 11 of the Bankruptcy Code. They petitioned for Chapter 11 relief on May 1,

2017 and proposed a prepackaged plan of reorganization. Following amendments, the

Plan was filed on June 23, 2017. Certain secured creditors supported the Plan (the

“Supporting Creditors”), holding 86% of the $356 million secured 2021 notes (the “2021

Secured Notes”), an $80 million term loan facility, and a $12.5 million post-petition

debtor-in-possession (“DIP”) credit facility. The Debtors’ enterprise value at

confirmation was approximately $302.5 million, while the total secured indebtedness was

approximately $500 million. As ultimately negotiated, the Plan involved holders of the

2021 Secured Notes receiving equity, recovering up to approximately 54.5% on their

secured claims, and losing $190 million in deficiency claims related to their notes. It also

converted the Supporting Creditors’ prepetition term loans and DIP credit facility into

discounted equity.

       On a more detailed level, the Plan consisted of three parts, with classes A1-12

associated with a joint plan for a subset of the Debtors, the “Nuverra Group Debtors,”

and classes B1-10 and C1-10 associated with individualized plans for two debtors,

Appalachian Water Services, LLC and Badlands Power Fuels, LLC (DE). 1 Hargreaves is

a member of Class A6, which includes holders of unsecured 2018 Notes issued by

Nuverra Group Debtors in the amount of $40,436,000. Hargreaves holds $450,000 of


       1
        The “Nuverra Group Debtors” consist of 12 entities, which include all Debtors
except Appalachian Water Services, LLC and Badlands Power Fuels, LLC (DE).

                                             3
such notes. The Plan provided A6 creditors with securities and cash equal to six percent

of the face value of their notes. Nearly 80% of voting Class A6 noteholders voted in

favor of confirmation, but, by value of ownership stakes, 61% of Class A6 voted against

confirmation.

       In contrast to the treatment of Class A6, Class A7, which includes “certain trade

and other creditors, whose debts arise out of the debtor’s day to day operations, []

receive[d] payment in full.” (JA0085.) The parties characterize this payment to Class A7

as a “gift” to be paid by secured creditors. It is considered a gift because, as the

Bankruptcy Court explained, the unsecured creditors “sit behind over $500 million

dollars of secured debt in the company that has an uncontroverted value of approximately

$300 million dollars[,]” but, “[a]s part of the negotiated plan, certain trade and other

creditors … receiv[e] value that would, otherwise, inure to the benefit of the secured

creditors who will own the debtors’ post emergence.” (JA0085.) The Bankruptcy Court

approved of this “payment in full” because “the debtors clearly explain that separate

classification is necessary to maintain ongoing business relationships that the debtors

need to ensure the continuance of operations.” (JA0087.)

       Hargreaves filed an objection to the Plan on the grounds that “it engages in

improper classification of claims and unfair discrimination among claims of equal rank”

(JA1345), and he asked that the Plan not be confirmed. The Bankruptcy Court held a

hearing to consider confirmation, at which point there was discussion of Class A7

receiving payment in full. The Bankruptcy Court confirmed the Plan over Hargreaves’s

objection, holding that, “despite the disparate treatment between [C]lass A6 and other


                                              4
unsecured creditors, there is no unfair discrimination here where the gift by secured

creditors to other unsecured creditors constitutes no unfair discrimination as [C]lass A6 is

indisputably out of the money and not, otherwise, entitled to any distribution under the

Bankruptcy Code’s priority scheme and provided further that the proposed classification

and treatment of other unsecured creditors fosters a reorganization of these debtors.”

(JA0089-90.) The Bankruptcy Court further explained that the classification of the A7

claims was reasonable because those claims “aris[e] out of day-to-day operations of the

companies.” (JA0087.)

       Several important things then happened in rapid succession: On July 25, 2017, the

same day the Bankruptcy Court confirmed the Plan, Hargreaves filed his notice of appeal

to the District Court; one day later, on July 26, 2017, Hargreaves filed an emergency

motion for a stay of the Confirmation Order; on August 3, 2017, the District Court denied

the stay request; and on August 7, 2017, the Debtors implemented the Plan. Some two

months later, on October 16, 2017, the Reorganized Debtors filed a motion to dismiss

Hargreaves’s appeal for equitable mootness, arguing that the Plan was substantially

consummated and could not practically be unwound. The District Court heard oral

argument on May 14, 2018 and, ruling the appeal equitably moot, dismissed it on

August 21, 2018.

       Hargreaves had conceded before the District Court, as he does before us, that the

Plan has been substantially consummated, as that concept is defined in 11 U.S.C.




                                             5
§ 1101(2). 2 That meant the Plan could not be practically unwound, or, in other words,

“the prudential factors weigh in favor of dismissal.” 3 (JA0022 (citing In re One2One

Commc’ns, LLC, 805 F.3d 428, 436 (3d Cir. 2015)).) Given that the Plan could not be

unwound, the District Court turned to a consideration of whether Hargreaves’s only

proposed relief – full individual recovery – could be granted while leaving the plan in

place. The Court decided that relief could not be granted because it “would result in

disparate treatment of [his] claim as compared with all other bondholder claims in Class

A6 – precisely the issue that predicates the appeal[.]” (JA0021-22.) It rejected the

argument that Hargreaves repeats to us, that there is no disparate treatment because his

fellow A6 creditors “ha[d] an equal opportunity to recover on their claims” (JA0022

(quoting D.I. 36 at 15, n.5)), if they had chosen to “object to the Plan and appeal the

Confirmation Order” (Opening Br. at 52) as he did.

       Hargreaves has timely appealed to us.




       2
         “‘[S]ubstantial consummation’ means -- (A) transfer of all or substantially all of
the property proposed by the plan to be transferred; (B) assumption by the debtor or by
the successor to the debtor under the plan of the business or of the management of all or
substantially all of the property dealt with by the plan; and (C) commencement of
distribution under the plan.” 11 U.S.C. § 1101(2).
       3
        “[P]rudential considerations [] address concerns unique to bankruptcy
proceedings. These concerns relate to the adverse effects of the unraveling of a
confirmed plan that could result from allowing the appeal to proceed. The equitable
mootness doctrine recognizes that if a successful appeal would be fatal to a plan,
prudence may require the appeal be dismissed because granting relief to the appellant
would lead to a perverse outcome.” In re Philadelphia Newspapers, LLC, 690 F.3d 161,
168 (3d Cir. 2012) (internal citations and quotation marks omitted).

                                             6
II.    DISCUSSION 4

       Hargreaves contends that the Plan unfairly discriminates against the class of

creditors into which he falls and that his requested relief does not render the appeal

equitably moot. He believes that he should receive an individual $450,000 payout, equal

to a 100% recovery on his Class A6 claim, to remedy the allegedly unfair discrimination

of the Plan against the entirety of Class A6. The Reorganized Debtors respond that such

relief would be contrary to the Code, and that any relief Hargreaves could seek is

practically impossible, leaving his appeal equitably moot. The Reorganized Debtors have

it right. The District Court appropriately, and within its discretion, rejected Hargreaves’s

arguments. 5

       We have described equitable mootness as “a narrow doctrine[, distinct from

constitutional mootness,] by which an appellate court deems it prudent for practical

reasons to forbear deciding an appeal when to grant the relief requested will undermine

the finality and reliability of consummated plans of reorganization.” In re Tribune



       4
          We have jurisdiction over this appeal under 28 U.S.C. §§ 158(d) and 1291. We
exercise plenary review of the District Court’s conclusions of law, including its
interpretation of the Bankruptcy Code. See In re Goody’s Family Clothing Inc., 610 F.3d
812, 816 (3d Cir. 2010). “We review the Court’s equitable mootness determination for
abuse of discretion.” In re Tribune Media Co., 799 F.3d 272, 278 (3d Cir. 2015)
(“Tribune I”).
       5
          The District Court also rejected Hargreaves’s appeal as equitably moot because,
as a practical matter, “it is unclear which party the Court may order to fund such a
recovery[,]” as the payment to A7 was a gift from the secured creditors. (JA0059.)
Hargreaves claims that the original gifted distributions were funded by the collective, so
his relief could come from the Reorganized Debtor. We do not reach that issue because
an individualized payout is not permitted in any event.

                                             7
Media Co., 799 F.3d 272, 277 (3d Cir. 2015) (“Tribune I”). There is a “strong

presumption that appeals from confirmation orders of reorganization plans … need to be

decided[,]” id. at 278, and “a court may fashion whatever relief is practicable instead of

declining review simply because full relief is not available” In re Blast Energy Servs.,

Inc., 593 F.3d 418, 425 (5th Cir. 2010). We have described the analytical steps under the

doctrine as asking: “(1) whether a confirmed plan has been substantially consummated;

and (2) if so, whether granting the relief requested in the appeal will (a) fatally scramble

the plan and/or (b) significantly harm third parties who have justifiably relied on plan

confirmation.” Tribune I, 799 F.3d at 278 (citing In re SemCrude, L.P., 728 F.3d 314,

321 (3d Cir. 2013)). The third-party analysis is particularly focused on equity investors,

but can also include, to a lesser extent, lenders, customers, suppliers, and other creditors.

See SemCrude, 728 F.3d at 325; In re Philadelphia Newspapers, LLC, 690 F.3d 161, 171

(3d Cir. 2012); In re Cont’l Airlines, 91 F.3d 553, 562 (3d Cir. 1996). “The theme is that

the third parties with interests protected by equitable mootness generally rely on the

emergence of a reorganized entity from court supervision.” Tribune I, 799 F.3d at 280.

       Here, the contending parties frankly state, and we agree, that the Plan has been

substantially consummated under part one of the equitable mootness test. There also

appears to be agreement under part two that the only relief that might not fatally scramble

the Plan would be an individual payout of a relatively small sum, like the $450,000 that

Hargreaves seeks. The question thus becomes whether such relief is permitted by the

Bankruptcy Code, and the short answer is it is not.




                                              8
       As the Reorganized Debtors rightly note, awarding such relief would violate the

Code’s restriction on preferring certain individuals over others in the same class. Under

11 U.S.C. § 1123(a)(4), a reorganization plan must “provide the same treatment for each

claim or interest of a particular class, unless the holder of a particular claim or interest

agrees to a less favorable treatment[.]” Awarding the relief Hargreaves wants would also

contravene the purpose of the unfair discrimination provision, 11 U.S.C. § 1129(b)(1),

which “applies only to classes of creditors[, ]not the individual creditors that comprise

them[.]” In re Tribune Co., 972 F.3d 228, 242 (3d Cir. 2020) (“Tribune II”); see also In

re W.R. Grace & Co., 729 F.3d 311, 327 (3d Cir. 2013) (“[E]quality of distribution

among creditors is a central policy of the Bankruptcy Code that is furthered by several

different Code provisions.” (internal quotation marks and citations omitted)).

       Hargreaves’s first response to the problems with his proposed relief is to dwell on

an irrelevancy. He emphasizes how small the sum he wants is, relative to the

Reorganized Debtors’ value, saying that “[f]ull payment of his claim would represent

approximately 0.45% of the Debtors’ estimated $173 million enterprise value.” (Opening

Br. at 49-50.) And he relies on cases in which we have held that awarding of a small

percentage of a company’s value would not fatally scramble a plan. See In re SemCrude,

L.P., 728 F.3d at 324; In re Phila. Newspapers, LLC, 690 F.3d at 170-71; In re Cont’l

Airlines, 203 F.3d 203, 210 (3d Cir. 2000). Along the same lines, he argues that no third

party would be injured because he is asking for so little. But his arguments miss the

mark: they do not address the problem of one creditor receiving more than the other




                                               9
creditors in the same class. The size of his request is simply beside the point; it ignores

that such an individual payout to one member of a class is not permitted by the Code.

       Hargreaves tries to get around that problem by saying his receiving more than

other A6 creditors would not violate the principle that like creditors must be treated alike

because the other A6 creditors “had an equal opportunity to object to the Plan and appeal

the Confirmation Order” but chose not to. 6 (Opening Br. at 52 (citing In re Dana Corp.,

412 B.R. 53, 62 (S.D.N.Y. 2008); In re W.R. Grace & Co., 729 F.3d at 327 (citing In re

Joint E. & S. Dist. Asbestos Litig., 982 F.2d 721, 749 (2d Cir. 1992), modified on reh’g,

993 F.2d 7 (2d Cir. 1993))).) That “equal opportunity” argument is unavailing, since

§ 1129(b)(1) (restricting unfair discrimination against classes of creditors) and

§ 1123(a)(4) (requiring equal treatment within classes of creditors) of the Code

effectively prohibit payouts to a creditor who seeks an individual benefit in derogation of

the treatment accorded other class members. We recently noted this very principle when

we said “that unfair discrimination applies only to classes of creditors (not the individual

creditors that comprise them), and then only to classes that dissent. Thus, a disapproving



       6
         He relies on In re SemCrude, L.P., where we allowed the appellant objectors to
pursue relief on appeal while others who had not initially objected could not pursue the
same relief. See 728 F.3d at 324. Our SemCrude decision, however, has no bearing on
this case because SemCrude involved claims of certain “statutory lien rights” in property,
which claims, if successful, might have resulted in the applicants being effectively
assigned to a different class. Id. at 318. They could not, however, become entitled to a
higher return than other creditors in the same class. Such a result would not comply with
Section 1123 of the Code. See In re W.R. Grace & Co., 729 F.3d at 327 (describing
Section 1123 equal opportunity as not requiring “precise equality,” and providing the
example of asbestos health claimants being “paid whatever amounts the jury awarded,
until funds were no longer available” (citations omitted)).

                                             10
creditor within a class that approves a plan cannot claim unfair discrimination, and the

standard does not ‘apply directly with respect to other classes unless they too have

dissented.’” Tribune II, 972 F.3d at 242 (emphasis added) (citation omitted); see also In

re Genesis Health Ventures, Inc., 280 B.R. 339, 346 (D. Del. 2002). That statement

makes clear that the sole relief an objecting party can pursue when alleging unfair

discrimination is relief for the class of creditors unfairly discriminated against, consistent

with 11 U.S.C. § 1123(a)(4).

       To be clear, Hargreaves’s class did not vote to accept the Plan (and thus it may be

deemed to have dissented, though it fell just short of the required votes for approval), so

Hargreaves was free to object to the Plan on unfair discrimination grounds. What he

could not properly do is propose that the appropriate remedy is to pay only him and no

one else in his class. He never asked for individualized relief before the Bankruptcy

Court. Nor could he have at the confirmation hearing, because § 1123(a)(4) bars

individualized treatment. If we agreed with Hargreaves, we would effectively be

encouraging litigants to take one position in bankruptcy court and an inconsistent position

later on appeal. 7


       7
          In his Reply, Hargreaves appears to suggest that the Bankruptcy Code’s
restrictions, including Section 1123(a)(4), only govern the confirmation process, not our
fashioning of relief after the fact. [Reply Br. at 4-6.] That argument is unsupported and
unpersuasive. Our concurring-in-the-judgment colleague contends that we are
“assum[ing] that Hargreaves’s request for individualized relief conflicts with the
Bankruptcy Code, leaving the only relief available class-wide relief that may, indeed,
scramble the plan.” (Concur. op. at 2.) But we are not assuming anything; we are
recognizing a fundamental problem with the position that Hargreaves has advanced. Our
job is to decide cases and controversies in which we can offer a measure of lawful relief.
See In re Pub. Serv. Co. of New Hampshire, 963 F.2d 469, 471 (1st Cir. 1992)

                                              11
III.   CONCLUSION

       As the only way to give Hargreaves the money he wants is to give all A6 creditors

a 100% refund on their $40.4 million in unsecured 2018 notes, which would fatally

scramble the Plan and significantly harm third parties, his claim must fail. 8 His appeal is


(“Mootness in bankruptcy appellate proceedings, as elsewhere, is premised on
jurisdictional and equitable considerations stemming from the impracticability of
fashioning fair and effective judicial relief. Jurisdictional concerns may arise from the
constitutional limitations imposed on the exercise of Article III judicial power in
circumstances where no effective remedy can be provided[.]” (internal citations
omitted)); see also Bank Rhode Island v. Pawtuxet Valley Prescription & Surgical Ctr.,
Inc., 386 B.R. 1, 2 (D.R.I. 2008) (noting the “narrow exception for claims that are
‘capable of repetition [by the parties in-suit] yet evading review.’” (quoting Horizon
Bank & Trust Co. v. Massachusetts, 391 F.3d 48, 54 (1st Cir. 2004))). Here we cannot
offer any such relief, and that concludes the matter.
        Our colleague’s further concern that we are “making our authority to address
bankruptcy questions contingent on whether a lower court issues a stay” is likewise one
that we do not share. (Concur. op. at 3 n.1.) Rulings of the bankruptcy court are subject
to immediate review in district court. See Fed. R. Bankr. P. 8007 (authorizing stay
requests to the district court assuming such relief was first requested of the bankruptcy
court or a request to the bankruptcy court would be impractical); In re Nuverra Envtl.
Sols., Inc., No. 17-10949, 2017 WL 3326453, at *4 (D. Del. Aug. 3, 2017) (denying
Hargreaves’s motion for a stay of the confirmation order pending appeal). And while we
have not spoken directly to the issue, if a district court’s decision on a stay motion would
have the practical effect of ending a case, our precedents indicate that an immediate
appeal could be brought to us. See, e.g., In re Revel AC, Inc., 802 F.3d 558, 567 (3d Cir.
2015) (“finality must be viewed more pragmatically in bankruptcy appeals under §
158(d) than in other contexts” (quoting In re Trans World Airlines, Inc., 18 F.3d 208, 215
(3d Cir. 1994))); United States v. Nicolet, Inc., 857 F.2d 202, 205 (3d Cir. 1988) (“We
have found a pragmatic and less technical approach to finality to be more appropriate in
bankruptcy proceedings[.]”); In re Comer, 716 F.2d 168, 171 (3d Cir. 1983) (holding a
district court’s lifting of a stay was a final decision because “effective review of the order
lifting the stay cannot await final disposition of the case in the bankruptcy court”). That
route to review is a fair and appropriate one, given the manifold interests in play in
complex bankruptcy cases like this.
       8
        Hargreaves estimates that the Reorganized Debtors’ enterprise value is $173
million. This means that Class A6’s $40.4 million in 2018 Notes would withdraw 23.3%
of the Reorganized Debtors’ value.

                                             12
equitably moot, and the District Court properly exercised its discretion to deny it on that

basis.




                                             13
KRAUSE, Circuit Judge, concurring.

       I have previously warned that our equitable mootness doctrine is “legally

ungrounded and practically unadministrable,” and I have urged my colleagues to

“reconsider whether it should exist at all.” In re One2One Commc’ns, LLC, 805 F.3d 428,

438 (3d Cir. 2015) (Krause, J., concurring). Although I continue to question the doctrine’s

wisdom, I write today not to reiterate my longstanding concerns, but to call attention to the

consequences of our ill-advised expansion of the doctrine, as exemplified in this case.

Even in decisions embracing equitable mootness, we have been careful to describe it as a

“narrow” doctrine that is more akin to “a scalpel . . . than an axe.” In re Tribune Media

Co., 799 F.3d 272, 277–78 (3d Cir. 2015). But in practice, as today, it is wielded with

anything but surgical precision.

       What undergirds our equitable mootness jurisprudence is the premise that granting

post-confirmation relief sometimes threatens to “fatally scramble [a reorganization] plan”

or “significantly harm the interests of third parties who have justifiably relied on plan

confirmation.” Id. at 278. In this case, however, Hargreaves requests a form of relief—

individualized payment—that implicates neither of those concerns. In other words, if the

District Court were to award Hargreaves the compensation he seeks, that would not

endanger the reorganized debtors’ solvency or unwind other aspects of the Plan. That

should end our equitable mootness inquiry and require us, in the normal course, to analyze

the merits of Hargreaves’s claims.

       Too often, however, we and other courts have allowed the doctrine itself to short-

circuit the merits analysis, and this case is illustrative. In declaring this case moot, the
Majority assumes that Hargreaves’s request for individualized relief conflicts with the

Bankruptcy Code, leaving the only relief available class-wide relief that may, indeed,

scramble the plan. See 11 U.S.C. § 1123(a)(4). Central to that assumption, however, is

the first of many merits questions that we gloss over in the name of “equitable mootness.”

After all, the availability of individualized relief for unfair discrimination is not a mootness

issue; it’s a merits determination that depends on our construction of the Code. And it’s

not at all clear that the Code precludes individualized relief in this situation.

       The Majority is correct that the Code mandates “the same treatment for each claim

or interest of a particular class,” id., but it imposes that requirement only when “the holder

of a particular claim or interest” will not “agree[ ] to a less favorable treatment,” id. And

by declining to object to the Plan, the rest of Hargreaves’s class arguably did “agree[ ]” to

receive less than him. Id; cf. Agree, Merriam-Webster Online, https://www.merriam-

webster.com/dictionary/agree (“[T]o consent to.”).         Hargreaves also has a colorable

argument that, by failing to appeal, the rest of the class waived the unfair discrimination

claim, while he preserved it. So rather than leapfrogging these issues, I would exercise

our jurisdiction and afford them the careful consideration they deserve. See Tribune, 799

F.3d at 278 (instructing courts to “fashion whatever relief is practicable instead of declining

review simply because full relief is not available”).

       By instead vaulting ahead and assuming the answer to the question of individualized

relief, the Majority precludes the development of bankruptcy law not only as to the

remedies available under § 1123(a)(4), but also as to other merits questions we would then

need to reach. For example, Hargreaves’s appeal implicates a series of open issues around


                                               2
the nature of unfair discrimination under § 1129(b)(1): Does the Supreme Court’s decision

in Czyzewski v. Jevic Holding Corp., 137 S. Ct. 973 (2017), foreclose preferential treatment

of a sub-class through horizontal gifting? Is the unfair discrimination test focused on a

plan’s results or the process that produced those results? And what are the limits on a

plan’s ability to divide creditors into classes? If unfair discrimination claims—like the one

at issue here—must be brought as a class, and if awarding class-wide relief generally

requires us to scramble a plan, the invocation of equitable mootness may prevent us from

ever weighing in on these questions. 1

       With yet another case, this problematic doctrine has lured us into abdicating our

jurisdiction when we should be exercising it, and “stunt[ing] the development” of our

bankruptcy jurisprudence when it’s our duty to promote it. One2One Commc’ns, 805 F.3d

at 447. Because I would confine equitable mootness to the narrow role envisioned by our

precedents, reach the merits questioned outlined above, and ultimately resolve this appeal

in favor of the reorganized debtors, I respectfully dissent.



       1
          To be clear, these questions might reach us if a bankruptcy court stays
implementation of a plan pending appeal. But, as I have previously explained, making our
authority to address bankruptcy questions contingent on whether a lower court issues a stay
raises serious constitutional and practical concerns. See One2One Commc’ns, 805 F.3d at
445 (cataloging the dangers of allowing lower courts to “insulate their decisions from
review”). And, although today’s opinion states that a bankruptcy court’s decision
declining a stay is appealable to a district court, and then “subject to immediate appeal to
us,” our authority to review stay denials is more tenuous than the Majority admits. See Maj.
Op. at 12 n.7 (citing In re Revel AC, Inc., 802 F.3d 558, 566 (3d Cir. 2015)). Indeed, far
from confirming that “we have jurisdiction to review a stay denial where the underlying
appeal could become equitably moot,” the case relied on by the Majority expressly left that
question “for another day.” In re Revel AC, 802 F.3d at 567.


                                              3